Case 19-03074-KLP        Doc 57     Filed 01/21/20 Entered 01/21/20 21:12:32           Desc Main
                                    Document     Page 1 of 8




Amy J. Eldridge (VSB # 77873)
K&L Gates LLP
1601 K Street NW
Washington, DC 20006
Telephone: (202) 778-9000
Facsimile: (202) 778-9100
Email: amy.eldridge@klgates.com
and
David S. Catuogno (admitted pro hac vice)
K&L Gates LLP
One Newark Center, 10th Floor
Newark, NJ 07102
Telephone: (973) 848-4000
Facsimile: (973) 848-4001
Email: david.catuogno@klgates.com
Counsel for Donlen Trust
                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                               RICHMOND DIVISION
    In re:
                                                             Chapter 11
                                1
    TOYS “R” US, INC. et al.,
                                                             Case No. 17-34665 (KLP)
                  Debtors.
                                                              (Jointly Administered)
    WAYNE SERVICES LEGACY INC.,

                  Plaintiff,
    v.
    DONLEN TRUST,                                             Adv. Pro. 19-03074 (KLP)
              Defendant.




1
        The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s
federal tax identification number, are set forth in the Order (I) Directing Joint Administration of
Chapter 11 Cases and (II) Granting Related Relief (Docket No. 78).
Case 19-03074-KLP        Doc 57    Filed 01/21/20 Entered 01/21/20 21:12:32             Desc Main
                                   Document     Page 2 of 8




       DONLEN TRUST’S RESPONSE IN OPPOSITION TO WAYNE SERVICES’
          MOTION TO COMPEL PRODUCTION OF DOCUMENTS AND
                     INCORPORATED MEMORANDUM

       Defendant Donlen Trust (“Donlen Trust” or the “Defendant”) by and through its counsel

K&L Gates LLP, hereby responds to Plaintiff Wayne Services Legacy, Inc.’s (“Plaintiff” or

“Wayne Services”) Motion to Compel Production of Documents (“Motion”) (dkt. no. 46) made

pursuant to Federal Rule of Civil Procedure (“FRCP”) 37(a), which is made applicable to this

proceeding by Federal Rule of Bankruptcy Procedure (“FRBP”) 7037. In what is quickly

becoming a pattern, Plaintiff has brought yet another discovery dispute before the Court that could

have been resolved between the parties. Plaintiff has ignored multiple and clear statements from

Plaintiff in filing this Motion and, Defendant respectfully submits, presents discussions to the

Court in a manner that lacks candor. Because Plaintiff failed to meet and confer in good faith,

Plaintiff’s Motion should be dismissed or denied.

       In support thereof, Defendant states as follows:

                                        BACKGROUND

       1.      On December 10, 2019, Donlen Trust completed production of the documents

originally identified as responsive to Plaintiff’s requests for production. This included

information related to the documents sought in Request Nos. 10 and 11, which sought “all”

evidence or documents of payment and invoices. Dkt. no. 46 at 3. In their objections,

Defendants indicated they would produce “documents sufficient to show” the information

Plaintiff sought. Id. At 3-4.




                                                 2
Case 19-03074-KLP        Doc 57    Filed 01/21/20 Entered 01/21/20 21:12:32              Desc Main
                                   Document     Page 3 of 8




       2.      Subsequently, Plaintiff sought additional evidence regarding some of the topics

identified in those discovery requests, which Defendant provided on December 27, 2019,

January 3, 2020.

       3.      Plaintiff sought still more information. To provide that information to Plaintiff,

Defendant had to begin a process of creating documents for Plaintiff.

       4.      While Defendant believes this goes beyond the scope of its discovery obligations,

Defendant has worked extensively to engage productively in the discovery process and resolve

any issues between the parties.

       5.      Nonetheless, Plaintiff filed the subject Motion to Compel on January 3, 2020,

even while it knew Defendant was going to additional lengths to provide information to Plaintiff

when it asked. In addition, Plaintiff’s motion seeks documents exceeding the scope of those

Donlen agreed to produce. See, Proposed Order, dkt. no. 46 at 12, #2.

       6.      Further, Plaintiff neglected to inform the Court of the on-going process, or that

Defendant had agreed to seek additional material for Plaintiff, and instead characterized this as a

“refusal” to produce missing documents. Dkt. no. 46 at 6 ¶ 16.

       7.      Plaintiff also falsely represented to the Court that Defendant “declined” to provide

materials, and characterized them as “missing.” Dkt. no. 46 at 6 ¶ 16.

       8.      In support of its motion, Plaintiff submitted e-mail chains with earlier dated

communications, but excluded entirely the communications between the parties from January 2-3

on this precise topic. A true and complete copy of that e-mail is Exhibit A to the declaration

filed in support of this opposition. As reflected therein, Defendant highlighted for Plaintiff that




                                                 3
Case 19-03074-KLP         Doc 57    Filed 01/21/20 Entered 01/21/20 21:12:32              Desc Main
                                    Document     Page 4 of 8




Defendant was “currently working” to gather additional material and had provided the exact

commitment Plaintiff sought. Exhibit A at 2.

       9.      Nonetheless, Plaintiff forged ahead with its unnecessary discovery motion

practice, again certifying that it had complied with local rule 7026-1(H) and conferred in good

faith to resolve the discovery matter prior to filing the instant motion. See, dkt. no. 46 at 8 ¶ 21.

Defendant respectfully suggests to the Court that the e-mail communications Plaintiff chose to

exclude demonstrates otherwise.

       10.     Notwithstanding Plaintiff’s actions, Defendant maintained its commitment and

provided yet more information to Plaintiff, in documents created for it, on January 8 and January

15. Production cover letters for those documents are Exs. B and C to the supporting declaration.

       11.     Plaintiff continues to seek additional information. While Defendant believes this

information is duplicative and cumulative, and therefore unduly burdensome, as well as beyond

the “documents sufficient to show” that Defendant agreed to produce, it is working to see if it

can again create a document for Plaintiff.

                   ARGUMENT AND BASIS FOR REQUESTED RELIEF

             PLAINTIFF’S MOTION SHOULD BE DISMISSED OR DENIED

       12.     Dismissal is warranted because of Plaintiff’s failure to meet and confer in good

faith. Local Rule 7026-1(H) requires counsel to confer “to decrease, in every way possible, the

filing of unnecessary discovery motions.” In particular, Local Rule 7026-1(H) prohibits filing a

motion concerning discovery matters until counsel has conferred with opposing counsel to

explore “the possibility of resolving the discovery matters in controversy.”




                                                  4
Case 19-03074-KLP         Doc 57    Filed 01/21/20 Entered 01/21/20 21:12:32                 Desc Main
                                    Document     Page 5 of 8




       13.     Plaintiff manufactured the discovery dispute at issue by cutting short the meet and

confer process. This does not evidence good faith. The Motion relies on, at best, partial email

correspondence between the Parties to allege that Defendant refused to produce responsive

documents to Plaintiff’s Request Nos. 10 and 11. However, the Parties’ complete

correspondence demonstrates that Plaintiff failed to meet and confer in good faith, failed to

reflect the extent to which Defendant had gone to satisfy Plaintiff’s requests, and even failed to

accurately reflect to the Court what Defendants had produced or agreed to produce in response to

Plaintiff Request Nos. 10 and 11.

       14.     Courts recognize that where a party short-circuits the meet-and-confer process it

“deprive[s] the parties of a meaningful opportunity to resolve their dispute without court

intervention.” Blackrock Engineers, Inc. v. Duke Energy Progress, LLC, 7:15-CV-250-D, 2018

WL 4409377, at *5 (E.D. NC Sept. 17, 2018). The court found that alone was a basis for

dismissal.

       15.     Similarly, where a party sought to engage with opposing counsel regarding the

discovery schedule and deadlines for producing written discovery, and plaintiff’s counsel instead

filed a motion for sanctions, the court found plaintiff’s counsel failed to engage in a good faith

effort to resolve the issue and declined plaintiff’s request to assess the costs of brining the

motion. Kemp v. Harris, 263 F.R.D. 293, 295 (D. Md. Sep. 22, 2009). As the court there noted,

“this entire dispute could, and should, have been avoided had counsel cooperated in the conduct

of discovery, as they are obligated to do.” Id.

       16.     Here, Defendant has communicated to Plaintiff that it has been going above and

beyond to meet additional requests by Plaintiff, and that to do so, it is having to create




                                                  5
Case 19-03074-KLP         Doc 57   Filed 01/21/20 Entered 01/21/20 21:12:32            Desc Main
                                   Document     Page 6 of 8




documentation. Plaintiff failed to make a good faith effort to resolve the discovery dispute and

instead filed the Motion without considering, or otherwise explaining why Defendant’s

commitment (Exhibit A at 2-4) was insufficient. Instead, Plaintiff filed the Motion, wasting the

Court’s and the parties’ time and resources.

       17.     As in Blackrock, Plaintiff’s rush to engage in motion practice should result in

dismissal of its Motion. And the Court should deny any request for compensation or other relief

based on Plaintiff’s repeated short-circuiting of the good faith meet-and-confer requirements.

       18.     This Court has jurisdiction pursuant to 28 U.S.C. §§ 157 and 1334.

                                        CONCLUSION

       For all of the foregoing reasons, Defendant Donlen Trust submits that the Court should

DENY or DISMISS Plaintiff’s Motion in its entirety, and in no instance should the Court order

Donlen to produce records exceeding the scope of those to which it agreed, as Plaintiff’s proposed

order seeks.

                                               Respectfully Submitted,


Dated: January 21, 2020                        By:    /s/ Amy J. Eldridge
                                               Amy J. Eldridge, Esq. (VSB No. 77873)
                                               K&L Gates LLP
                                               1601 K Street NW
                                               Washington, DC 20006
                                               Telephone: 202-778-9400
                                               Fax: 202-778-9100
                                               Email: amy.eldridge@klgates.com

                                               and

                                               David S. Catuogno (pro hac vice)
                                               K&L Gates LLP
                                               One Newark Center, 10th Floor



                                                 6
Case 19-03074-KLP   Doc 57   Filed 01/21/20 Entered 01/21/20 21:12:32    Desc Main
                             Document     Page 7 of 8




                                     Newark, NJ 07102
                                     Telephone: (973) 848-4000
                                     Facsimile: (973) 848-4001
                                     Email: david.catuogno@klgates.com

                                     Counsel for the Donlen Trust




                                        7
Case 19-03074-KLP         Doc 57   Filed 01/21/20 Entered 01/21/20 21:12:32             Desc Main
                                   Document     Page 8 of 8




                                CERTIFICATE OF SERVICE

       I hereby certify that on January 21, 2020, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system, which shall send notification of such filing (NEF) to

all counsel of record, who are the individuals listed below:

                                         J.R. Smith
                                    Jennifer E. Wuebker
                             HUNTON ANDREWS KURTH LLP
                                Riverfront Plaza, East Tower
                                    951 East Byrd Street
                                 Richmond, Virginia 23219
                                Telephone: (804) 788-8200
                                Email: jrsmith@hunton.com
                                       jwuebker@hunton.com


Dated: January 21, 2020                       By:    /s/ Amy J. Eldridge
                                              Amy J. Eldridge, Esq. (VSB No. 77873)
                                              K&L Gates LLP
                                              1601 K Street NW
                                              Washington, DC 20006
                                              Telephone: 202-778-9400
                                              Fax: 202-778-9100
                                              Email: amy.eldridge@klgates.com

                                              Counsel for the Donlen Trust




                                                 8
